Bates, Judge,
delivered the opinion of the court.
In this case the transcript of the record was filed in the office of the clerk of this court on the 1st day of March, 1862. Causes from the same Circuit (St. Louis) were set for hearing on the first day of this term, March 17. On the 9th day of May, in this term, the plaintiffs in error having filed no assignment of errors, the defendants in error, for that reason, move the court to affirm the judgment. No cause to the contrary being shown, the motion is granted.
Judgment affirmed.
Judges Bay and Dryden concur.